NO. 07-10-00073-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 19, 2011


                           TEDRICK WATTERS, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

             NO. A17719-0808; HONORABLE EDWARD LEE SELF, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

         Appellant Tedrick Watters appeals the revocation of his community supervision.

His court-appointed appellate counsel has filed a motion to withdraw and an Anders1

brief. We will grant counsel’s motion to withdraw and affirm the judgment of the trial

court.




         1
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008).
      By information2 filed August 8, 2008, appellant was charged with aggravated

assault, causing serious bodily injury.3 He plead guilty to the charge and stipulated to

supporting evidence of guilt. The trial court accepted his plea, adjudged him guilty, and

sentenced him to nine years confinement suspended in favor of ten years community

supervision. The court also assessed a fine, costs, and attorney’s fees.


      On January 10, 2010, the State filed a motion to revoke appellant’s community

supervision. The motion alleged multiple violations of the terms of appellant’s

community supervision order including testing positive for marijuana, failing to report to

the community supervision office as ordered, failing to abide by the ordered curfew,

failing to remain current in payment of ordered restitution, fees, and costs, failing to

complete community service hours for sixteen months, failing to report two arrests to the

community supervision officer within twenty-four hours, and failing to take a G.E.D. test

within one year.


      At the February 12, 2010, revocation hearing, after his plea of “not true” to all but

one of the violations alleged, appellant’s community supervision officer testified.4 She

presented some evidence of each violation being heard, although she testified appellant

failed to complete community service hours for fifteen months rather than the sixteen


      2
          Appellant executed a waiver of the right to prosecution by indictment.
      3
         See Tex. Penal Code Ann. § 22.02(a)(1) (West Supp. 2010). Aggravated
assault is a second degree felony with a punishment range of two to twenty years and
may include a fine not to exceed $10,000. See Tex. Penal Code Ann. § 22.02(b) (West
Supp. 2010), § 12.33 (West Supp. 2010).
      4
          Before the hearing began, the State abandoned an allegation that appellant
violated a term of community supervision requiring he commit no new offense.
                                             2
months alleged. On cross-examination, the officer agreed appellant had not admitted

use of marijuana, participation in some community service hours was disputed,

appellant was jailed on the date of one required community supervision appointment,

and subsequent incarceration by appellant accounted for some of his missed payments.

Appellant testified. He explained a majority of community service appointments were

missed because he was drinking. He used alcohol and marijuana to the point of losing

consciousness.    According to appellant, other than times of incarceration, he used

marijuana and alcohol daily. At the conclusion of the hearing, the court found appellant

violated the terms of his community supervision order and imposed the original

sentence. Appellant timely appealed the revocation of community supervision.


       Appellant’s appointed appellate counsel has filed a motion to withdraw supported

by an Anders brief. In counsel’s opinion, nothing in the record establishes reversible

error and the appeal is frivolous. The brief discusses the case background, the grounds

alleged for revocation, and the evidence presented at the hearing.          The brief cites

applicable law. Applying the law to the facts counsel concludes the trial court did not

abuse its discretion by revoking appellant’s community supervision and imposing the

original sentence.    Correspondence from counsel to appellant indicates counsel

supplied appellant a copy of the Anders brief and counsel’s motion to withdraw. The

correspondence also points out the right of appellant to review the record and file a pro

se response and his right to file a pro se petition for discretionary review in the Court of

Criminal Appeals should he receive an adverse decision by this court. By letter, this

court also notified appellant of his opportunity to submit a response to the Anders brief

and motion to withdraw filed by his counsel. Appellant did not file a response.
                                             3
       In conformity with the standards set out by the United States Supreme Court, we

do not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.--San Antonio 1997, no pet.). If this court

determines the appeal arguably has merit, we will remand it to the trial court for

appointment        of   new   counsel.   Stafford   v.   State,   813 S.W.2d 503,   511

(Tex.Crim.App.1991). We have reviewed the entire record to determine whether there

are any arguable grounds which might support an appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).         We have found no arguable grounds supporting a claim of

reversible error, and agree with counsel that the appeal is frivolous.


       Accordingly, we grant counsel’s motion to withdraw5 and affirm the judgment of

the trial court.




                                                         James T. Campbell
                                                              Justice




Do not publish.




       5
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. Tex. R. App. P. 48.4.
                                              4